NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMI ALBRA,                                     No.    18-16299

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00018-APG-PAL

 v.
                                                MEMORANDUM*
SELENE FINANCE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Sami Albra appeals pro se from the district court’s order denying his

application for leave to proceed in forma pauperis (“IFP”). We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion, Escobedo v.

Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in denying Albra’s IFP

application because Albra failed to make a sufficient showing of indigency. See 28

U.S.C. § 1915(a) (IFP statute); Escobedo, 787 F.3d at 1234 (“[A] plaintiff seeking

IFP status must allege poverty with some particularity, definiteness and certainty.”

(citation and internal quotation omitted)).

      AFFIRMED.




                                          2                                    18-16299